

114 S489 IS: Low Value Shipment Regulatory Modernization Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 489IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Thune (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to increase the maximum value of articles that may be imported
			 duty-free by one person on one day.
	
		1.Short
 titleThis Act may be cited as the Low Value Shipment Regulatory Modernization Act of 2015.
		2.Sense of
			 Congress on de minimis informal entries
 (a)FindingsCongress makes the following findings:
 (1)Modernizing international customs is critical for United States businesses of all sizes, consumers in the United States, and the economic growth of the United States.
 (2)Higher thresholds for the value of articles that may be entered informally and free of duty provide significant economic benefits to businesses and consumers in the United States and the economy of the United States through costs savings and reductions in trade transaction costs.
				(b)Sense of
 CongressIt is the sense of Congress that the United States Trade Representative should encourage other countries, through bilateral, regional, and multilateral fora, to establish commercially meaningful de minimis values for express and postal shipments that are exempt from customs duties and taxes and from certain entry documentation requirements, as appropriate.
			3.Increase in maximum value of articles that may be imported
			 duty-free by one person on one day
 (a)In generalSection 321(a)(2)(C) of the Tariff Act of 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by striking $200 and inserting $800.
			(b)Effective
 dateThe amendment made by subsection (a) shall apply to articles entered, or withdrawn from warehouse for consumption, on or after January 1, 2016.